Citation Nr: 1627558	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  12-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.   Whether new and material evidence has been presented to reopen a service connection claim for a right hip disability.  

2.   Whether new and material evidence has been presented to reopen a service connection claim for a left foot disability.  

3.   Whether new and material evidence has been presented to reopen a service connection claim for a dental disorder.  

4.   Entitlement to service connection for hearing loss.

5.  Entitlement to an increased disability rating for a left hip disability, currently assigned a 10 percent rating for limitation of left thigh extension and a noncompensable rating for limitation of left thigh flexion.



REPRESENTATION

The Veteran represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to November 1984.

These matters come before the Board of Veterans' Appeal (Board) on appeal from rating decisions issued in October 2006, January 2011, and December 2012 by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2008, the Veteran testified at a Board hearing conducted at the RO by a Veterans Law Judge who is retired from the Board, which included testimony regarding the Veteran's current service connection claim for hearing loss.  In an October 2008 decision, signed by this Veterans Law Judge, the Board, inter alia, remanded this service connection claim for further development.  The claim has now been returned to the Board for further appellate review.

In March 2016, the Veteran testified at a Board hearing conducted via video-conference before the undersigned Veterans Law Judge, during which the Veteran testified regarding all of the issues currently on appeal, including his service connection claim for hearing loss.  Thus, the Veteran has offered testimony on this claim before a Veterans Law Judge who will decide his claim, in keeping with such procedural rights as outlined in 38 U.S.C.A. § 7107(c) (2014) and 38 C.F.R. § 20.707 (2015).

The merits of the reopened service connection claims for right hip and left foot disabilities, the service connection claim for hearing loss, and the increased rating claim for a left hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  During his March 2016 Board hearing, on the record, and in a written statement authored by his attorney and received in April 2016, the Veteran withdrew his appeal of his claim seeking service connection for a dental disorder.

2.  An October 2008 Board decision denied the Veteran's initial service connection claims for a right hip and a left foot disorder.

3.  The evidence added to the record since the October 2008 Board decision relates to elements of the claims previously found to be absent and triggers VA's duty to obtain related VA examinations and medical opinions.
 

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim of service connection for a dental disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The October 2008 Board decision denying the claims of entitlement to service connection for right hip and left foot disabilities is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).  

3.  The criteria for reopening the service connection claim for a right hip disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

4.  The criteria for reopening the service connection claim for a left foot disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

During his March 2016 Board hearing, prior to promulgation of a Board decision, the Veteran indicated his wish to withdraw his appeal of his claim seeking service connection for dental disorder, and his attorney submitted a written statement in April 2016 reiterating his intent to withdraw his appeal of this claim.  Thus, no allegations of errors of fact or law with regard to the service connection claim for a dental disorder remain for appellate consideration.  As such, the Board does not have jurisdiction to review the appeal of this claim, and the appeal of this claim must be dismissed. 

Claims to Reopen

The Board denied the Veteran's initial service connection claims for right hip and left foot disabilities in October 2008, and a Board decision is final when issued.  Further, while the Veteran filed a petition for reconsideration of this Board decision, his petition was denied in April 2009.  Thus, the Board's denial of the Veteran's service connection claims for right hip and left foot disabilities is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1100 (2015).  

Nevertheless, a final denial of a service connection claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision-makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

As reflected in the October 2008 decision, the Board denied the Veteran's service connection claim for a right hip disability based on the Veteran's statement that he did not incur a right hip injury during service, and the Board denied the Veteran's service connection claim for a left foot disability based on the lack of evidence of a current left foot disability.  Since the Board's denial of the Veteran's initial claims, newly submitted evidence includes the Veteran's assertions that his statement that he did not incur a right hip injury during service were misconstrued, as he injured both hips while performing parachuting jumps during service, as evidenced by his service treatment records reflecting bilateral hip treatment.  Further, the Veteran reported that he does indeed have a current left foot disability, as reflected in his October 2015 Social Security Administration (SSA) award letter, which notes evidence of a left foot bony prominence (consistent with the Veteran's prior reports of developing a "lump" in his left foot after his in-service injury).  The disability determination of record does indeed refer to this clinical finding, and the Veteran's statements will be assumed to be credible for the purpose of reopening his claims.  .  

Given this new evidence that the Veteran injured his right hip during service and that he currently has a left foot disability, the Board finds that the newly submitted evidence relates to the reasons his claims were previously denied and is sufficient to trigger VA's duty to obtain related VA examinations and medical opinions; accordingly, the evidence is both new and material, sufficient to reopen the claims.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claims are further addressed in the remand section of this decision, below.


ORDER

The appeal of the claim of service connection for a dental disorder is dismissed.

New and material evidence having been presented, the claim of service connection for a right hip disability is reopened; to that limited extent, the appeal is granted.

New and material evidence having been presented, the claim of service connection for a left foot disability is reopened; to that limited extent, the appeal is granted.


REMAND

With regard to his claim seeking an increased rating for his left hip disability, during his March 2016 Board hearing, the Veteran testified that his disability had increased in severity since he was last afforded a VA hip examination in March 2013.  Accordingly, a new VA examination is required.  

Likewise, the Veteran also testified that his hearing acuity has decreased since he was last afforded a VA examination in November 2008, and as the Veteran's claim has been denied, inter alia, because his left ear hearing acuity was not severe enough to meet the regulatory definition of hearing loss for VA purposes, the Veteran must be afforded a new VA examination to determine if he currently has hearing loss as defined by VA.  See 38 C.F.R. § 3.385 (2015).  

Further, the VA medical opinion regarding the etiology of the Veteran's decreased hearing acuity rendered during his November 2008 VA audiological examination is insufficient, as the VA examiner failed to consider the Veteran's reported history of experiencing hearing impairment since service when concluding that the Veteran's current hearing loss was unrelated to service based on the normal audiogram findings recorded on separation from service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Accordingly, a new medical opinion must be obtained.  

With regard to the Veteran's reopened service connection claims for right hip and left foot disabilities, given the evidence of current right hip and left foot disabilities, coupled with evidence of in-service right hip and left foot injuries, VA examinations and medical opinions addressing the etiology of these disabilities are required, as set forth above.  Further, as the Veteran testified during his Board hearing that he believes that his service-connected left hip disability has aggravated his nonservice-connected right hip disability, an opinion regarding the theory of secondary service connection must also be obtained.  

Additionally, all medical records associated with the Veteran's award of SSA disability benefits in October 2015, including the left foot clinical assessment referenced in the award decision, must be obtained.  Further, Veteran's recent, outstanding VA treatment records, which were last associated with the record in June 2014, must also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's SSA records regarding his October 2015 award of benefits, including all medical records relied upon when rendering this decision.  
2.  Obtain the Veteran's VA treatment records dated from June 2014.  

3.  Thereafter, schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the etiology of the Veteran's claimed right hip and left foot disabilities and the current severity of his service-connected left hip disability.  The entire claims file must be reviewed by the examiner.   

After eliciting the history and current symptoms of the Veteran's left hip disability from the Veteran, the examiner is to conduct a relevant clinical examination of left hip, to include range of motion testing, an assessment of any additional impairment caused by functional loss, and all relevant diagnostic studies.  

After eliciting a history of the onset and continuity of the Veteran's right hip and left foot symptoms and reviewing his claims file, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any right hip or left foot disability had its onset in or is otherwise related to service, or whether his right hip or left hip disabilities are caused or aggravated by the Veteran's service-connected left hip disability.  

Regarding a theory of direct service connection, the examiner is to consider and comment on the clinical significance of the Veteran's reports of sustaining a right hip injury while performing parachuting jumps during service; his right hip treatment documented in May 1981; his post-service diagnosis of right hip degenerative joint disease; his report of sustaining a left foot injury while playing football during service; his left foot treatment documented in October 1981, November 1981, and May 1982; and his left foot bony prominence noted in the Veteran's October 2015 SSA disability determination.

The examiner must also specifically consider the Veteran's competent reports of experiencing right hip and left foot impairments since incurring these in-service injuries, and that any post-service work-related injuries affected his right hip and left foot only served to aggravate his preexisting service-related hip and foot impairments.  

Regarding a theory of secondary service connection, to include aggravation, the examiner is asked to consider and comment on the clinical significance of the Veteran's report of increased right hip symptoms resulting from changes to his gait and weight-bearing resulting from his service-connected left hip disability.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation is found, the examiner is to identify the baseline level of severity prior to the superimposed aggravation, if possible.  

A complete rationale must be provided for the requested opinion.  

4.  Schedule the Veteran to undergo a VA audiological examination conducted by an appropriate medical professional and provide the Veteran's claims file to the examiner for review.

Conduct testing to determine if the Veteran has hearing impairment for VA purposes under 38 C.F.R. § 3.385.

After eliciting a history of the Veteran's in-service and post-service noise exposure and the development and progression of his hearing loss symptoms, and after reviewing the claims file, the examiner is to opine whether it is at least as likely as not (50 percent or higher probability) that any identified hearing loss had its onset in or is otherwise related to service.

When rendering this opinion, the examiner must specifically consider and comment on the clinical significance of the Veteran's report of experiencing a hearing impairment since his in-service noise exposure.  (The Veteran's DD Form 214 reflects his in-service duties as a power generator mechanic, resulting in generator noise exposure; his receipt of a rifle marksman badge, resulting in artillery noise exposure; and his performance of parachute jumping, resulting in exposure aircraft noise.)  

A complete rationale must be provided for all opinions rendered.  

5.  Finally, readjudicate the Veteran's claims seeking service connection for right hip and left foot disabilities on the merits, and service connection for hearing loss, and an increased rating for his left hip disability.  If the full benefit sought with regard to any claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


